Citation Nr: 1602386	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-27 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for hypertension.

2. Entitlement to a rating in excess of 30 percent for bronchial asthma with chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  

4. Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

5. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).





REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, November 2010, June 2011, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huston, Texas.

The issue entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. On November 9, 2015, prior to the promulgation of a decision in the appeal of an increased rating for hypertension, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.

2. Prior to February 11, 2013, the Veteran asthma with COPD was manifested by PFT post-bronchodilator results of FEV-1 and FEV-1/FVC greater than 55 percent predicted.  Moreover, there is no documented maximum exercise capacity test resulting in 20 ml/kg/min or less; no diagnosis of pulmonary hypertension (shown by Echo or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy; episodes of acute respiratory failure; the requirement of outpatient oxygen therapy; at least monthly visits to a physician for required care of exacerbations; intermittent (at least three times per year) courses or systemic (oral or parenteral) corticosteroids; more than one attack per week with episodes of respiratory failure; or required daily use of systemic (oral or parenteral) high does corticosteroids or immuno-suppressive medications. 

3. As of February 11, 2013, there is evidence an episode of acute respiratory failure and shortly thereafter in June 2013 there is a diagnosis of right ventricular hypertrophy.  

4. The weight of the evidence of record is in favor of finding that the Veteran's sleep apnea is caused by weight gain resulting from steroids regularly prescribed for the treatment of service connected asthma with COPD.  

5. The Veteran's erectile dysfunction is not caused by or aggravated by his service connected hypertension.

CONCLUSION OF LAWS

1. In regards to the appeal of the issue of entitlement to an evaluation in excess of 10 percent for hypertension the criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Prior to February 11, 2013, the criteria for a rating in excess of 30 percent for asthma with COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6602, 6604 (2015).

3. As of February 11, 2013, the criteria for a rating of 100 percent for asthma with COPD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6604 (2015).

4. Sleep apnea is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5. Erectile dysfunction was not incurred in or aggravated by active service and it is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regards to the claim for an increased rating, the VA's duty to notify was satisfied prior to the initial rating decisions through March 2009 notice letter sent to the appellant that fully addressed all notice elements.  This letter informed the appellant of what evidence was required to substantiate his increased rating claim and of the appellant's and VA's respective duties for obtaining evidence.  

The Veteran did not receive such notice as to the claims for service connection for erectile dysfunction or a TDIU.  However, the Veteran, through his attorney, has demonstrated actual knowledge of what is required to establish service connection for erectile dysfunction and entitlement to a TDIU, in addition he has been afforded a meaningful opportunity to participate effectively in the processing of these claims and given ample time to respond, therefore, this deficiency in the notice to the Veteran is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  See also Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records, Social Security Administration records, and post-service VA and non-VA treatment record are all associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded VA examinations in April 2009, July 2012, and June 2013 with an addendum being provided as to the July 2012 examination.  The Board finds these examination and addendum adequate for the purposes of the instant claims, as they involve reviews of the Veteran's pertinent medical history as well as clinical evaluations of the Veteran, provided adequate rationales for the etiological opinions provided, and discuss relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 30 percent for bronchial asthma with COPD.  The Veteran's bronchial asthma is rated 30 percent, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602, pertaining to asthma, bronchial, effective June 25, 1994.  Recently the RO granted entitlement to service connection for COPD effective June 29, 2010.  As the Veteran's asthma and COPD have overlapping symptomatology they are rated together under Diagnostic Code 6602.  See 38 C.F.R. § 4.14.    

A. Rating Schedule

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 6602, pertaining to asthma, bronchial, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  38 C.F.R. § 4.97, Diagnostic Code 6602.

A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  Id.

A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  Id. 

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  Id.

Under Diagnostic Code 6604, pertaining to COPD, a 10 percent disability rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent predicted, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2015). 

A 30 percent disability rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted. Id. 

A 60 percent disability rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit).  Id. 

A maximum schedular 100 percent disability rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or ; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id. 

For both Diagnostic Codes 6602 and 6604 the PFTs based criteria are the same for each percentage rating.  The difference in the diagnostic codes is in the criteria established as an alternative to rating based on PFTs.

There are special provisions for the application of the rating criteria for certain diagnostic codes, including Diagnostic Code 6600, 6603, 6604, 6825-6833, and 6840-6845.  38 C.F.R. § 4.96(d) (2015).  Pulmonary function tests (PFTs) are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale or right ventricular hypertrophy has been diagnosed; when there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6). 

The VA performed PFTs in February 2009.  The results were as follows: FVC 86 percent predicted;  FEV-1 104 percent predicted; FEV-1/FVC unreported; FEF 25-75 139 percent predicted; PEF 67 percent predicted; and DLCO unreported; post-bronchodilator tests results were as follows: FVC 87 percent predicated; FEV-1 110 percent predicted; FEV-1/FVC unreported; FEF 25-75 163 percent predicted; PEF 90 percent predicted; and DLCO unreported.  It was noted that the Veteran's efforts were extremely variable and far less than optimal.  Many attempts were made to get better efforts.    

The Veteran was provided a VA examination in April 2009.  At that time pre-bronchodilator tests results were reported as follows: FVC 76 percent predicted; FEV-1 88 percent predicted; FEV-1/FVC 94 percent predicted; and DLCO unreported; post-bronchodilator tests results were as follows: FVC 69 percent predicted; FEV-1 79 percent predicted; FEV-1/FVC 91 percent predicted; and DLCO unreported.  The examiner indicated that DLCO was not done because PFT results were sufficient to evaluate the pulmonary status of the Veteran.  Furthermore, it was noted that the Veteran's condition causes hemoptysis a cough with purulent sputum and shortness of breath after walking one city block.  The Veteran stated he has asthmatic attacks weekly and he visits a physician to control the attacks as often as four times per month.  He said he contracts infection easily from his respiratory condition which requires antibiotics periodically 12 times per year each time lasting for one week.  When he has the infection, he requires bed rest and treatment by a physician once per year lasting for two weeks.  The examiner notes he did not have complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, chronic respiratory failure with carbon dioxide retention, or require outpatient oxygen therapy.    

The Veteran was provided another VA examination in July 2012.  At that time pre-bronchodilator tests results were reported as follows: FVC 84 percent predicted; FEV-1 96 percent predicted; FEV-1/FVC 114 percent predicted; and DLCO 83 percent predicted; post-bronchodilator tests results were as follows: FVC 85 percent predicted; FEV-1 82 percent predicted; FEV-1/FVC unreported; and DLCO unreported.  The examiner indicated that the FEV-1 test most accurately reflected the Veteran's level of disability.  This report also indicated the Veteran's condition requires oral or parenteral corticosteroids medications; intermittent courses or bursts of systemic corticosteroids (two in the last twelve months); inhaled medications (including daily bronchodilator therapy and anti-inflammatory medication); and outpatient oxygen therapy.  It was also noted that asthma exacerbations required physician visits less frequently than monthly in the previous twelve months.  The July 2012 examiner provided an addendum indicating that the oxygen prescription was a "very low dose" that would less likely than not need to be used as long as the Veteran's medication remained effective.    

In June 2013 the Veteran was examined by his private physician Dr. R.J. who completed a Respiratory Conditions Disability Benefits Questionnaire.  At that time pre-bronchodilator tests results were reported as follows: FVC 65 percent predicted; FEV-1 73 percent predicted; FEV-1/FVC 112 percent predicted; and DLCO unreported; post-bronchodilator tests results were as follows: FVC 67 percent predicted; FEV-1 75 percent predicted; FEV-1/FVC 112 percent predicted; and DLCO unreported.  The examiner indicated that the FEV-1 test most accurately reflected the Veteran's level of disability.  DLCO testing was not completed because it was "not indicated for veteran's condition."  This report also indicated the Veteran's condition requires intermittent courses or bursts of systemic corticosteroids; inhaled medications (including daily bronchodilator therapy and anti-inflammatory medication); antibiotics; and outpatient oxygen therapy.  It was also noted that asthma exacerbations required physician visits three times in the previous twelve months.  Acute respiratory failure was indicated to have occurred three times.  Also, the Veteran condition was reported to result in a cardiopulmonary condition, namely right ventricular hypertrophy.  

A review of VA treatment records, non-VA treatment records, and the medical records used by the SSA in their determination of disability reveal a regular treatment for complications of asthma with COPD.  They do not reveal a disability picture that is substantively different than what is depicted by the VA and private examinations.  

Additionally, the Veteran's statements and testimony have been reviewed.  The Veteran reports in his January 2012 Decision Review Officer hearing testimony taking steroids for asthma related complications for half a year every weekend or at least two to three times a month.  He also reports being prescribed antibiotics for the same.  

Having considered the evidence of record, the Board finds the Veteran's asthma with COPD does not warrant an increased rating prior to February 11, 2013, but thereafter warrants a rating of 100 percent.  In regards to Diagnostic Code 6604, PFTs are not required to evaluate the Veteran's condition as there is a diagnosis of right ventricular hypertrophy and reports of one or more episodes of acute respiratory failure.  38 C.F.R. § 4.96(d)(1)(ii), (iii).  The private examiner in his June 2013 examination report indicates that the Veteran's asthma with COPD results in right ventricular hypertrophy and that three episodes of acute respiratory failure had occurred.  Such symptomatology warrants a 100 percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6604.  The earliest indication of such symptomatology is the February 11, 2013 event the private examiner indicated was an incident of acute respiratory failure.  Therefore, a 100 percent evaluation is warranted from that date onward.  

Prior to February 11, 2013 the evidence of record does not indicate a diagnosis of right ventricular hypertrophy or reports of one or episodes of acute respiratory failure.  On the July 2012 VA examination the examiner indicated the Veteran's condition required outpatient oxygen therapy.  However, an addendum clarified that this was "very low dose" that would less likely than not need to be used as long as the Veteran's medication remained effective.  Furthermore, while the Veteran testified in January 2012 to almost weekly use of steroids for half a year the July 2012 VA examiner indicated only two courses or bursts of corticosteroids in the previous twelve months.  As the VA examiner has medical training and experience the Board finds their determination of the amount of courses or bursts of corticosteroids more probative.  Finally, at the April 2009 VA examination the Veteran self-reported visiting a physician as often as four times per month for asthma exacerbations.  Nevertheless, the VA examiner never indicates whether such visits are actually required by the Veteran's conditions.  Also, going "as often as four times a month" does not indicate monthly visits are required throughout the year.  Therefore, in light of these findings, the Board finds it appropriate that the Veteran's condition prior to February 11, 2013 be evaluated pursuant to PFT testing results.  

The July 2012 VA examiner reported that the FEV-1 test results most accurately reflected the Veteran's level of disability.  The post-bronchodilator result was 82 percent predicted.  The April 2009 examination post-bronchodilator result for the FEV-1 test was 79 percent predicted.  The February 2009 post-bronchodilator result for the FEV-1 test was 110 percent predicted.  A higher rating is not warranted under either Diagnostic Code 6602 or 6604 unless the results were 55 percent predicted or less.  Moreover, while the February 2009 and April 2009 examiners did not articulate which test results most accurately reflected the Veteran's disability level the Board notes that none of the results would warrant an increased rating under either diagnostic code.  As such, a rating in excess of 30 percent is not warranted prior to February 11, 2013.

It is also necessary, the Board address the fact that the Veteran's increased rating of 100 percent is awarded pursuant to Diagnostic Code 6604 though the Veteran has been rated pursuant to Diagnostic Code 6602 for more than ten years.  Because the Board has changed the diagnostic code used to rate the Veteran's disability, the Board must also determine whether this modification constitutes a severance of service connection.  See 38 U.S.C.A. § 1159 (West 2014).  VA has consistently found that protection is afforded to a disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the diagnostic code did not change the protected status of the disability).  The U.S. Court of Appeals for Veterans Claims (Court) has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (holding that a simple, nonsubstantive administrative decision to correct the part of the body disabled by an in-service injury "did not result in a new rating or the severance of the old rating.")

Potential severance was also addressed by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In Read, the Federal Circuit noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from having those determinations suddenly stripped away.  Id. at 1301.  In addition, it would "ill-serve the purpose of the statute" to classify a change in a disability's situs or associated diagnostic code as "a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same. . . ."  Id.  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court in Gifford.  Read, 651 F.3d at 1301-02.

Turning to the current case before the Board, the assignment of a rating under Diagnostic Code 6604, as of February 11, 2013, does not constitute a severance.  Instead, the Board has determined that a different diagnostic code from that originally assigned is a more accurate descriptor of the service-connected disability.  The Veteran has recently been granted service connection for COPD, which is now rated together with his asthma.  See 38 C.F.R. § 4.14.  The Board is of the opinion that the symptoms experienced by the Veteran, as of February 11, 2013, more closely align with Diagnostic Code 6604.  

In addition, the use of Diagnostic Code 6604, as of February 11, 2013, does not result in any reduced benefit to the Veteran: his 30 percent rating prior to February 11, 2013 remains unchanged and his rating from February 11, 2013 actually increases to 100 percent.  Therefore, the assignment of a different diagnostic code does not result in an improper severance of service connection for the Veteran's asthma.

B. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis prior to the grant of 100 percent disability effective February 11, 2013.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's asthma with COPD and the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Rating Schedule provides for his asthma with COPD to be rated based on PFTs, such testing contemplates the difficulty resulting from decreased lung capability.  Moreover, in addition, the Rating Schedule contemplates rating based on common symptoms and treatments for asthma and COPD.  The Veteran has not demonstrated symptoms of asthma or COPD so far outside the normal that they would not be contemplated by these rating criteria.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

II. Service Connection

The Veteran claims entitlement to service connection for sleep apnea and erectile dysfunction.  Specifically, the Veteran asserts his sleep apnea is the result of weight gain from steroid medication prescribed for service-connected asthma with COPD and similarly that erectile dysfunction is a complication resulting from medication prescribed for service connected hypertension.  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439.

A review of the Veteran's service treatment records does not reveal any in-service complaints of or treatment for sleep apnea, erectile dysfunction, or similar disorders.  Moreover, the Veteran does not allege that either condition is the direct result of an in-service incurrence or aggravation of a disease or injury.  He instead points to other service-connected disabilities as the cause of these conditions.  As such, the following analysis will focus on whether service connection is established on a secondary basis for the conditions because they are proximately due to or the result of a service-connected disease or injury.

A. Sleep Apnea

An August 2009, Sleep Institute of San Antonio, sleep study resulted in an impression of a moderate degree of obstructive sleep apnea, which worsened to a severe degree in the supine position.  A July 2012 VA examination confirmed this diagnosis.  Thus, a current disability exists and the remaining question is whether the condition was caused by or aggravated by a service connected disability.  

In September 2012, Dr. R.J., a physician who regularly treats the Veteran, opined that sleep apnea is more likely than not secondary to weight gain due to steroid use for treatment of asthma with COPD.  A June 2013 Sleep Apnea Disability Benefits Questionnaire (DBQ) completed by the same doctor indicates a relationship between sleep apnea and service-connected COPD without further explanation.  

In July 2012 the Veteran was provided a VA examination.  Following an examination of the Veteran and a review of the claims file the VA examiner concluded it is less likely than not that the Veteran's sleep apnea is secondary or aggravated by his asthma.  

The VA examiner gives a very detailed rational for this opinion; however, the rational addresses only why asthma and sleep apnea are not directly related to each other.  The rational never addresses whether steroids regularly prescribed for treating the Veteran's asthma with COPD could cause weight gain that in turn could cause or aggravate sleep apnea.  Therefore, the conclusion of Dr. R.J. that such is the case is not foreclosed by the VA examiner's opinion.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Veteran has established a current diagnosis of sleep apnea and he has produced a medical opinion indicating that it is the result of weight gain resulting from steroids taken for a service-connected disability, namely asthma with COPD.  While the VA examiner's opinion does not support this conclusion it also does not stand counter to it.  The VA examiner addressed only a direct relationship between asthma and sleep apnea neglecting to address the possibility steroids regularly prescribed for treating the Veteran's asthma with COPD caused weight gain that in turn caused or aggravated sleep apnea.  This places the weight of the evidence in favor of finding that entitlement to service connection for sleep apnea as secondary to service-connected asthma with COPD is warranted.  

B. Erectile Dysfunction

A July 2012 VA examiner diagnosed erectile dysfunction.  Thus, a current disability exists and the remaining question is whether the condition was caused by or aggravated by a service connected disability.  

The July 2012 VA examiner, following an examination of the Veteran and review of the claims file, concluded:

Based on the fact the claimant noted symptoms of erectile dysfunction in 2004/2005 while on Lisinopril and Fosinopril which are ACE inhibitor antihypertensives that do not cause erectile dysfunction, the fact that he has no peripheral artery disease or vascular disease related with his hypertension which could cause decreased vascular flow that could affect the arteries and venous system of the penis, the fact that Diabetes causes erectile dysfunction (ED) as an autonomic neuropathy which is related to the duration and severity of diabetes and is one of the earliest manifestations of nerve damage from high blood sugars, the fact that he has uncontrolled diabetes which carries with it a higher risk of developing erectile dysfunction, IT IS LESS LIKELY THAN NOT, that his erectile dysfunction is secondary to or aggravated by his hypertension ...

The Board acknowledges the Veteran's own statements and testimony that his erectile dysfunction is caused by or aggravated by medication prescribed for service-connected hypertension; however, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the relationship between the medication he is prescribed for his service-connected hypertension and erectile dysfunction, it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Also, the Veteran has submitted medical treatise evidence indicating some medications prescribed for hypertension can cause erectile dysfunction.  Nevertheless, as this evidence talks in general terms and does not address the etiology of the Veteran's erectile dysfunction specifically it does not contradict the July 2012 VA examiners conclusion that multiple factors, including the fact that the Veteran's complaints of erectile dysfunction symptoms predates the prescription of medication that has erectile dysfunction as a side effect, make it less likely than not that the Veteran's erectile dysfunction is caused by or aggravated by his hypertension.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  See also Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical article or treatise "can provide important support when combined with an opinion of a medical professional").  See, too, Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from a scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Additionally, the Board has reviewed VA treatment records, non-VA treatment records, and the medical records used by the SSA in their determination of disability.  While these records reveal treatment for erectile dysfunction they do not include a medical opinion with supporting rational indicating that the Veteran's erectile dysfunction is caused by or aggravated by service-connected hypertension.  

In summation, the Veteran has not produced a competent opinion showing there is at least as likely as not an etiological link between his erectile dysfunction and service-connected hypertension.  The only medical examiner to opine directly on the Veteran's case concluded that it is less likely than not that the Veteran's erectile dysfunction is caused by or aggravated by hypertension.  This opinion was based on multiple factors including the Veteran's diabetes mellitus, the lack of peripheral artery disease or vascular disease resulting from his hypertension, and the fact that the Veteran's complaints of erectile dysfunction symptoms predate the prescription of medication that has erectile dysfunction as a side effect.  The Board has considered the Veteran's statements, but finds that they are outweighed by the competent medical evidence of record.  Therefore, the evidence is against a finding that the Veteran's erectile dysfunction is caused by or aggravated by hypertension.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent for hypertension is dismissed.

Prior to February 11, 2013 a rating in excess of 30 percent for asthma with COPD is denied.  

As of February 11, 2013 a rating of 100 percent for asthma with COPD is granted, subject to the laws and regulations governing the payment of monetary benefits.  
 
Entitlement to service connection for sleep apnea is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to service connection for erectile dysfunction is denied.


REMAND


With respect to the Veteran's claim of entitlement to a TDIU, the Board notes that the claim is inextricable intertwined with the grant of service connection for sleep apnea, because the TDIU issue may be affected by the assignment of the disability rating and effective date for the grant of service connection for sleep apnea.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). Thus, adjudication of the TDIU claim will be held in abeyance pending the assignment of both a disability rating and effective date for service connection for sleep apnea.

Accordingly, the case is REMANDED for the following action:

Once a disability rating and effective date are established for the grant of service connection for sleep apnea, readjudicate the Veteran's claim of entitlement to a TDIU, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


